DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitations "the pump displacement position” and “the swash plate" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 33 recites the limitation "the control spool" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-17, 19, 21-22, 24-25, & 27-31, & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,753,627 to Ward in view of US 3,859,790 to Bacquie et al.
	

    PNG
    media_image1.png
    608
    863
    media_image1.png
    Greyscale

In regards to independent Claims 15, 25, & 33, and with particular reference to Figures 1-2, Ward discloses:

(15)	A hydraulic pump system (Figs. 1-2) comprising: a variable displacement pump (10) including: a swash plate (30) pivotable relative to an axis of rotation (24) to vary a stroke length of pistons in a rotating group (20, 22, 26) for varying a displacement volume of the pump (col. 2, lines 25-37), the swash plate being movable between a plurality of pump displacement positions defined between a maximum pump displacement position (Fig. 1) and a minimum pump displacement position (Fig. 2), and the swash plate being biased toward the maximum pump displacement position (by spring 34; Fig. 1; col. 3, lines 2-4); a control piston (50) for controlling the pump displacement position of the swash plate, the control piston including: a first end (i.e. right end) adapted to receive a biasing force from the swash plate (Figs. 1-2); a first zone (36) defined by an outer cylindrical surface of the control piston adjacent the first end of the control piston (Figs. 1-2); a second end (i.e. left end) adapted to receive a displacement control force (i.e. fluid pressure from line 116), the biasing force and the displacement control force being in opposite directions (apparent in Figs. 1-2); a second zone (Z2, as labeled by the Examiner in Fig. 1 above) defined by an outer cylindrical surface of the control piston adjacent the second end of the control piston (Fig. 1); and a third zone (at lead line 50; Fig. 1) defined by an outer cylindrical surface of the control piston between the first and second zones (the small diameter portion as seen in Figs. 1-2), and a control piston cylinder (52) in which the control piston is axially mounted (Figs. 1-2), the control piston cylinder including an annulus (60) in fluid communication with a first port (120) of a torque control valve (84) (in the minimum displacement position shown in Fig. 2, fluid communication is established between annulus 60 and first port 120 via line 64, reservoir, intake 38, and line 102; see col. 3, lines 39-44), a region of the control piston cylinder surrounding the first zone receives a hydraulic pressure (i.e. case pressure in Fig. 1 or discharge pressure in Fig. 2), and the third zone supplies a signal pressure (i.e. the hydraulic pressure sent to annulus 60 and onward to passage 64) derived from the hydraulic pressure as the hydraulic pressure flows through the third zone, the signal pressure providing a pressure balancing function with respect to a spool (88) of the torque control valve (col. 4, line 30 – col. 5, line 65)

(25)	A control system (Figs. 1-2) for a variable displacement pump (10), the control system comprising: a control piston (50) for controlling the pump displacement position of the swash plate (30) (col. 2, lines 25-37), the control piston including: a first end (i.e. right end) adapted to receive a biasing force from the swash plate (Figs. 1-2); a first zone (36) defined by an outer cylindrical surface of the control piston adjacent the first end of the control piston (Figs. 1-2); a second end (i.e. left end) adapted to receive a displacement control force (i.e. fluid pressure from line 116), the biasing force and the displacement control force being in opposite directions (Figs. 1-2); a second zone (Z2, as labeled by the Examiner in Fig. 1 above) defined by an outer cylindrical surface of the control piston adjacent the second end of the control piston (Fig. 1); and a third zone (at lead line 50) defined by an outer cylindrical surface of the control piston between the first and second zones (Figs. 1-2), and a control piston cylinder (52) in which the control piston is axially mounted (Figs. 1-2), the control piston cylinder having an annulus (60), a region of the control piston cylinder surrounding the first zone is configured to receive a hydraulic pressure (i.e. case pressure from chamber 74), and the third zone is configured to supply the annulus with a signal pressure (i.e. the hydraulic pressure sent to annulus 60 and onward to passage 64) derived from the hydraulic pressure as the hydraulic pressure flows through the third zone, the signal pressure providing a pressure balancing function (col. 4, line 30 – col. 5, line 65).

(33)	A control piston arrangement (Figs. 1-2) for controlling a pump displacement position of a swash plate (30) of a variable displacement pump (10), the control piston arrangement comprising: a control piston (50) mounted to slide axially within a control piston cylinder (52) (Figs. 1-2), the control piston having first end (i.e. right end) adapted to receive a biasing force from the swash plate (Figs. 1-2) and a second end (i.e. left end) adapted to receive a displacement control force generated by a control pressure (i.e. fluid pressure from line 116) that acts on the second end of the control piston (Figs. 1-2), the biasing force and the displacement control force being in opposite directions (Figs. 1-2), the control piston including a first zone (36) adjacent the first end of the control piston (Figs. 1-2) and a second zone (Z2, as labeled by the Examiner in Fig. 1 above) adjacent the second end of the control piston (Fig. 1), the first and second zones being defined by outer cylindrical surfaces of the control piston (Figs. 1-2), the control piston also including a third zone (at lead line 50) between the first and second zones of the control piston (Figs. 1-2), the first zone being exposed to tank pressure (i.e. case pressure within chamber 74, as seen in Figs. 1-2) and the second zone being exposed to outlet pressure corresponding to an outlet (44, 46) of the variable displacement pump (at the minimum displacement position shown in Fig. 2), and the control piston cylinder defining a signal pressure output location (62) in fluid communication with the third zone of the control piston (Fig. 1), the signal pressure output location being positioned closer to the first zone than the second zone when the control spool is in a position corresponding to a maximum pump displacement position of the swash plate (shown in Fig. 1), and the signal pressure output location being positioned closer to the second zone than the first zone when the control spool is in a position corresponding to a minimum pump displacement position of the swash plate (shown in Fig. 2).

Although Ward discloses the vast majority of Applicant’s claimed invention (as denoted in the citations above), he does not further disclose that the third zone includes a hydraulic fluid passage defined by a groove extending helically across an axial length of the third zone (i.e. from the first zone to the second zone), as claimed.
However, such a helically shaped communication groove is well-known in the art, as disclosed by Bacquie et al. (Bacquie). In particular, Bacquie discloses another hydraulic variable displacement pump assembly (Fig. 1) in which a control piston (24, 25) adjusts the inclination angle of the swash plate (6) such that the displacement volume of the variable displacement pump decreases in response to an increase in the outlet pressure and increases in response to a decrease in the outlet pressure (col. 4, lines 3-49; col. 8, lines 1-22). Bacquie’s control piston includes right and left ends having corresponding right and left zones, and further includes a third zone 26 located therebetween and which includes a helical groove extending between the two zones. Bacquie discloses that this helical groove 26 provides a hydraulic restriction between two opposing chambers that is variable in dependence on the position of the control piston in the cylinder which helps in reducing running power of the pump, and therefore, reducing running costs (col. 1, line 48 — col. 2, line 15; col. 3, lines 11-17). Bacquie goes on to detail the design of the helical groove 26 so that ultimately, the transfer of power from the translation circuit to the equipment circuit, or vice versa, is effected automatically by means of a regulating system taking into consideration the conditions of operation of the pump having a variable cubic capacity and equipment with constant power regulation and the conditions of operation of the pump having a constant cubic capacity (col. 6, line 56 — col. 8, line 48; col. 10, lines 54-65). Therefore, to one of ordinary skill desiring a variable displacement pump with reduced running costs and which effects power transfer based on the conditions of the pump, it would have been obvious to utilize the techniques disclosed in Bacquie in combination with those seen in Ward in order to obtain such a result. Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Ward’s third zone with the helically shaped groove 26 of Bacquie in order to obtain predictable results; those results being a pump displacement regulating system that automatically regulates transfer of power from the translation circuit to the equipment circuit, or vice versa, by taking into consideration the conditions of operation of the pump having a variable cubic capacity and equipment with constant power regulation and the conditions of operation of the pump having a constant cubic capacity.

In regards to Claim 16, the spool (88) of Ward’s torque control valve (84) includes a first end (100) that receives a spring force (from spring 110) and the signal pressure received from the third zone of the control piston (via lines 82 and 102), the spring force and signal pressure together define a first axial force (i.e. an upward force), and the spool of the torque control valve further includes a second end (92) that receives a second axial force (i.e. a downward force) generated by an outlet pressure of the variable displacement pump (via passage 44, passage 122, and chamber 96), the first and second axial forces are opposite each other and dynamically change toward a balanced condition (Figs. 1-2; col. 4, line 30 – col. 5, line 65).
In regards to Claim 17, Ward’s torque control valve includes a second port (122) in fluid communication with an outlet (44, 46) of the variable displacement pump (as shown in Fig. 2), and a third port (116) in fluid communication with the second end of the control piston (Figs. 1-2), and when the second axial force exceeds the first axial force, the spool of the torque control valve moves from a first position (Fig. 1) to a second position (Fig. 2) causing fluid communication to be opened between the second and third ports (apparent in Fig. 2) such that a pump outlet pressure increases the displacement control force provided to the second end of the control piston (50) causing the control piston to move the swash plate toward the minimum displacement position decreasing the displacement volume of the pump (all clearly shown in Fig. 2).
	In regards to Claim 19, the hydraulic pressure received by the region of Ward’s control piston cylinder surrounding the first zone is a case pressure (from case chamber 74, as shown in the maximum displacement position of Fig. 1).
In regards to Claim 21, the first zone of Ward’s control piston has a smooth, cylindrical surface, and the hydraulic pressure along the first zone is constant (Figs. 1-2).
In regards to Claims 22 & 29, when Ward’s control piston is in the maximum displacement position (Fig. 1), the annulus (60) is positioned closer to an interface (i.e. the interface between cylinder 52 and port 62) between the first zone and the third zone (Fig. 1), and when the control piston is in the minimum displacement position (Fig. 2), the annulus (60) is positioned closer to an interface (i.e. the interface between cylinder 52 and port 64) between the third zone and the second zone (Fig. 2).
In regards to Claim 24, when Ward’s control piston (50) is in the minimum displacement position (as shown in Fig. 2), a region of the control piston cylinder surrounding the second zone receives a pump outlet pressure (from line 116), and the annulus (60) receives the pump outlet pressure (via line 62) such that the signal pressure is derived from the pump outlet pressure (apparent in Fig. 2).
	In regards to Claim 27, the first and second zones of Ward’s control piston (50) each have smooth cylindrical surfaces providing constant hydraulic pressure (Figs. 1-2).
In regards to Claim 28, the signal pressure provided to Ward’s annulus (60) varies as the control piston (50) moves between maximum and minimum displacement positions due to the hydraulic fluid passage (26, from Bacquie) defined on the third zone (this pressure variance would result from the combination with Bacquie, because the length of Bacquie’s helical groove 26 exposed to port 62 would implicitly alter/vary the signal pressure drop).
In regards to Claim 30, the region of Ward’s control piston cylinder surrounding the first zone receives a case pressure of the pump housing (as shown in Fig. 1), such that when the control piston is in a maximum displacement position (Fig. 1), the signal pressure output from the third zone corresponds to (i.e. is balanced against) the case pressure and is provided to the first port (120) of the torque control valve (via line 64, reservoir, intake 38, and line 102; col. 4, line 30 – col. 5, line 65).
In regards to Claim 31, when Ward’s control piston is in a minimum displacement position (as shown in Fig. 2), the signal pressure output from the third zone corresponds to a pump outlet pressure and is provided to the first port (120) of the torque control valve (via line 64, reservoir, intake 38, and line 102; col. 4, line 30 – col. 5, line 65).

Claim(s) 20, 26, 32, & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,753,627 to Ward in view of US 3,859,790 to Bacquie et al., as evidenced by US 2012/0186441 to Wang.
In regards to Claims 20 & 26, the hydraulic pressure decreases as it flows through the helical groove of Ward’s third zone (Applicant should note that this is a functional limitation; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Ward as modified by Bacquie discloses all the structural limitations of the claimed invention, including a helical groove 26 extending between the first and second zones, and thus, is structurally capable of providing a decrease in hydraulic pressure via the groove 26; the Examiner would further direct Applicant to US 2012/0186441 to Wang, paras. 32-34, which provides clear and definitive evidence that hydraulic pressure flowing through a helical groove of a torque control valve experiences a pressure drop).
In regards to Claim 32, Ward’s second zone is configured to be in fluid communication with an outlet (44, 46) of a variable displacement pump (10) (via line 116) such that a hydraulic pressure at the second zone is higher than a hydraulic pressure at the first zone (which is at case pressure), causing hydraulic fluid to flow along a helical path (26, from Bacquie) defined by the hydraulic fluid passage of the third zone that extends circumferentially around the control piston and axially along a length of the control piston (as taught in Bacquie), when the hydraulic fluid flows along the helical path, the pressure of the hydraulic fluid decreases as the hydraulic fluid flows from the second zone toward the first zone (as is apparent in Fig. 2, flow through the helical path 26 in a direction from the second zone toward the first zone (i.e. rightward) is provided by the modification from Bacquie; regarding the reduction in pressure, Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Ward as modified by Bacquie discloses all the structural limitations of the claimed invention, including a helical groove 26 extending between the first and second zones, and thus, is structurally capable of providing a decrease in hydraulic pressure via the groove 26; the Examiner would further direct Applicant to US 2012/0186441 to Wang, paras. 32-34, which provides clear and definitive evidence that hydraulic pressure flowing through a helical groove of a torque control valve experiences a pressure drop).
In regards to Claim 34, Bacquie’s helical groove (26) (now incorporated into Ward’s third zone) permits laminar flow of the hydraulic pressure across the third zone, and the hydraulic pressure decreases as the hydraulic pressure flows across the third zone (Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Ward as modified by Bacquie discloses all the structural limitations of the claimed invention, including a helical groove 26 extending between the first and second zones, and thus, is structurally capable of providing a laminar flow of the hydraulic pressure across the third zone while allowing for a decrease in hydraulic pressure via the groove 26; the Examiner would further direct Applicant to US 2012/0186441 to Wang, paras. 32-34, which provides clear and definitive evidence that hydraulic pressure flowing through a helical groove of a torque control valve experiences a pressure drop).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,859,069 to Draper et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the issued patent.  In other words, the subject matter claimed in the instant application is fully disclosed in the issued patent. Specifically, the patent and the instant application claim common subject matter as follows: a hydraulic pump system, a variable displacement pump with an adjustable swash plate, a control piston engaging the swash plate and having two ends and three zones, the third zone having a helical groove therein, a control piston cylinder having a signal output location/annulus in fluid communication with a torque control valve so as to provide a balancing effect, and all functional limitations associated with these common elements. Finally, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the previous application which matured into a patent.




Allowable Subject Matter
Claims 18 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is further reminded that a properly filed Terminal Disclaimer is required before any claim(s) can be allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC